Dismissed and Memorandum Opinion filed January 24, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00677-CR
                                    ____________

                          OGOCHUKWUJ OKWO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 5
                               Harris County, Texas
                         Trial Court Cause No. 1636879-A


                      MEMORANDUM                     OPINION

       Appellant appealed the denial of his writ of habeas corpus in a misdemeanor case.
See Tex. Code Crim. Proc. Ann. art. 11.072.

       On December 20, 2011, this court ordered a hearing to determine why appellant,
who is represented by retained counsel, had not filed the reporter’s record in this appeal.
On January 9, 2012, the trial court conducted the hearing, and the court’s findings were
filed in this court on January 11, 2012.

       At the hearing, appellant’s attorney and the State’s attorney appeared, but appellant
failed to appear despite having received notice of the hearing. Appellant’s attorney stated
that appellant reported he did not have funds for the appeal. When appellant’s attorney
informed appellant that counsel could be appointed if he were indigent, appellant stated to
counsel that he did not want to pursue the appeal. The trial court concluded “that
appellant has abandoned this appeal.”

       Appellant has not filed a written motion to withdraw the appeal or a written motion
to dismiss the appeal. See Tex. R. App. P. 42.2(a). However, based upon the finding of
the trial court that appellant does not want to continue his appeal, we conclude that good
cause exists to suspend the operation of Rule 42.2(a) in this case. See Tex. R. App. P. 2.

       Accordingly, we dismiss the appeal.



                                     PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                             2